DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/18/2021 has been entered.  Claims 2 and 16-20 have been canceled.  New claims 22-26 have been added.  Claims 1, 3-15 and 21-26 are pending in the application.  Claims 1 and 3-6 have been withdrawn from consideration as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 7-15 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claim 7 recites, “A prepreg composition comprising: a bed of fibers disposed in a resin matrix, wherein the bed of fibers and resin matrix is suitable for fabricating composite structures until the bed of fibers and resin matrix is exposed to a threshold amount of UV radiation” (emphasis added) on lines 1-4 and “when the bed of fibers and resin matrix is exposed” (emphasis added) on line 7, wherein given the use of the verb “is” on lines 3-4 and 7, in singular format, it is unclear whether the “bed” is now recited as including both fibers and a resin matrix (e.g. a “bed” of resin and fibers), or whether the “bed” is a bed of fibers which in then disposed in a resin matrix such that the “bed” of fibers is a separate component from the resin matrix (and thus the proper verb should be “are”).  New claims 23, 24 and 26 similarly utilize the verb “is” with respect to the “bed of fibers 
Claim Rejections - 35 USC § 103
Claims 7, 9-10, 13-15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Calado, Thermoset Resin Cure Kinetics and Rheology, or Wang, Novel fluorescence method for cure monitoring of epoxy resins, in view of the admitted prior art (Background, page 1 of the specification as filed), and in further view of Costa-Fernandez, The use of luminescent quantum dots for optical sensing.
Calado discloses the use of thermoplastic or thermosetting resins as the polymer matrix of a polymer composite comprising a fiber reinforcement that may be utilized in various industries, such as in the aircraft and automobile industries, wherein with regards to composites produced from thermosetting resins such as by impregnating carbon fiber or glass fiber reinforcements with thermosetting epoxy resin (reading on the resin matrix and fibers of instant claims 13-15), it is important to control the cure cycle in order to obtain parts with high quality and desired mechanical properties as well as at low lost and in a minimum possible processing time (Entire document, particularly Section 2.1, first paragraph; Sections 2.1.1-2.1.4; Section 2.7, first paragraph; Section 2.8).  Calado discloses that there are three governing phenomena for the optimum cure cycle – resin flow, heat transfer, and cure kinetics, and that a “complete characterization of the cure states in real time is essential for successful manufacturing of composites” (Section 2.7)  Calado discloses that various sensors may be utilized for monitoring and controlling the curing process, including measuring in situ temperature, degree of cure, and 
Similarly, Wang discloses that the “manufacture of polymer matrix composites involves complex chemistry and physical changes that must be adequately controlled to produce desirable products”, wherein “[l]ack of adequate control during manufacturing may result in poor quality and high rejection ratios in large-volume productions” (Introduction, first paragraph).  Wang discloses that “[f]luorescence techniques are particularly useful to monitor the change in local viscosity because they are sensitive, and can be easily adopted to in situ nondestructive monitoring” (Introduction, second paragraph), and particularly describes “two fluorescence techniques for monitoring the cure of epoxy resins, one based on intramolecular excimer fluorescence and the other based on enhancement of fluorescence intensity with the viscosity of the medium” (Conclusion; reading upon the resin matrix of instant claims 13-14), wherein given that “both techniques are insensitive to the sample geometry, they can be adopted to in situ monitoring of the cure of composite structures in the factory environment” (Conclusion).  Wang discloses that in one technique, an excimer-forming monomer dye, 1,3-Bis-(1-pyrene)propane (BPP), is utilized as a probe with an increase in fluorescence intensities of the BPP monomer at 377nm as a function of cure time wherein after about 52 min of cure, there is a slight decrease in BPP monomer fluorescence intensity and a small increase in the excimer fluorescence intensity at 488nm, most likely due to photodegradation of the dye, and that this photodegradation in 
Hence, Calado and Wang each teaches and/or suggests the use of fluorescent sensors for in situ nondestructive monitoring of the curing process of thermosetting or epoxy resins in producing polymer matrix composites in order to obtain high quality composite parts, and although Calado and Wang each discloses that an increase in detectable luminescence is observed with cure time or degree of cure such that one having ordinary skill in the art would have been motivated to utilize fluorescent sensors to monitor the curing process of the thermosetting/epoxy resin matrix during the entire manufacturing process for fabricating 
However, Costa-Fernandez discloses the use of luminescent quantum dots such as CdSe quantum dots or CdSe-ZnS core-shell quantum dots as optical sensors or probes in various applications including chemical applications, wherein the luminescent quantum dots have a number of advantages over fluorescent organic dyes including high emission quantum yields allowing for greater analytical sensitivity, narrow spectral bands such that detection of quantum dots suffer less from cross-talk, and tunable emission profiles wherein the quantum dots can be tailored to have desired luminescent properties based upon the size, core and/or shell material and surface modification of the quantum dots, such as the size-tunable fluorescence of CdSe quantum dots as depicted in Fig. 1 or range of tunability of core-shell quantum dots as summarized in Table 1 for certain core materials, wherein core-shell quantum dots comprising a core nanocrystal capped with a shell of inorganic wide-band semiconductor such as ZnS can in situ nondestructive monitoring of the curing process in the invention taught by Calado or Wang in view of the admitted prior art, particularly given that the admitted prior art discloses that UV radiation such as from the sun may result in an undesirable degree of premature polymerization and that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Hence, the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Calado or Wang in view of the admitted prior art and in further view of Costa-Fernandez wherein one having ordinary skill in the art would have been motivated to utilize routine experimentation to tailor or determine the optimum core-shell quantum dots as the luminescent sensors and corresponding increase in luminescence thereof to correlate to a threshold amount of UV radiation and/or degree of cure that would render a particular resin matrix or prepreg material unsuitable for a particular end use and/or composite manufacturing process.
With regards to instant claims 9-10 and 13-15, Costa-Fernandez teaches and/or suggests CdSe/ZnS core/shell quantum dots as in instant claims 9-10 and as discussed above, Calado or Wang teaches the claimed thermosetting resin of instant claims 13-14 and given that Calado also disclosing that the most common fibers in composite materials are known to be fiberglass and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 22-26, as discussed in detail above, one having ordinary skill in the art would have been motivated to utilize fluorescent sensors such as the core-shell quantum dots disclosed by Costa-Fernandez to monitor the curing of the thermosetting/epoxy resin matrix during the entire manufacturing process for fabricating composite structures in order to obtain parts with high quality and desired mechanical properties, e.g. that “can satisfy a selected quality control standard” as in instant claim 23, including in prepregs which as taught by the admitted prior art are partially cured B-stage materials provided for ease of handling, reading upon instant claim 22, wherein given that the prepregs are partially cured, they retain “sufficient capacity for further curing” as in instant claim 23 and upon full curing or additional curing to a certain extent, fail to exhibit adequate flow as generally taught and/or suggested by Calado or Wang with regards to controlling the curing process and utilizing resin flow/viscosity to monitor the degree of curing, as in Wang (Entire document) and particularly at the two critical points of gelation and vitrification as discussed by Calado (Entire document, particularly Sections 2.1.3-2.1.5; Section 2.2, particularly 2.2.2-2.2.5), thereby reading upon and/or rendering obvious the claimed “until the resin matrix fails to exhibit adequate flow” limitations of instant claims 24-25 and the “until the resin matrix undergoes a selected degree of additional curing” as in instant claim 26.  Hence, the claimed invention as recited in instant claims 22-26 would have been obvious over the teachings of Calado or Wang in view of the admitted prior art and in further view of Costa-Fernandez, wherein one having ordinary skill in the art would have been .
Response to Arguments
Applicant’s arguments filed 10/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Flinn (USPN 9,671,386) discloses the use of luminescent probes for detection of thermal damage of composite materials wherein initially-dormant luminescent probes are incorporated into a matrix or precursor thereof and become activated and exhibit an increase in detectable luminescence upon exposure to a threshold amount of thermal energy over time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 23, 2022